DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the position as described in the claims are not shown in the drawings and is unclear what these first and second positions even are.  Fig. 3 is not hatched correctly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: See drawing objections above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  See drawing and specification objections above.  In claim 1, it is unclear what the first and second positions are and the screw is not seen to change the position of the valve at all, only keep the valve from falling out if unscrewed too far.  In claim 5, “the stopping screw” is not referenced previously and it appears that it is just “the screw” referenced previously and not a new and different screw.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Linder et al. US 4,356,996.
	Regarding claim 1, Linder discloses a method for inhibiting the turning of a valve comprising: a) installing a threaded portion 42 of a valve 40 and 106 in a first threaded aperture 44 through a valve casing 24 and 12, the valve then being in a first position, wherein the first threaded aperture receives the threads of the threaded portion of the valve (Fig. 1, 44 and 42); b) threading a screw 162 through a second threaded aperture (in 24 around 162) in an exterior of the valve casing, wherein the screw, once installed, is disposed in a position to come into direct contact with the valve (Fig. 1) after a predetermined number of turns to place the valve into a second position (first and second position seen as the screw not engaging and engaging the valve).
	Regarding claim 2, wherein the valve comprises an elongated main body with first and second ends (Fig. 1, the valve is an elongated main body and with first and 
	Regarding claim 3, wherein the annular depression receives a portion of the screw when the screw is threaded through the second threaded aperture (when the depression is below the handle and above the non-threaded portion below the threads).
	Regarding claim 4, wherein the screw contacts one of the laterally extending walls defining the annular depression after the predetermined number of turns (seen as hitting one of the walls as the annular depression can begin or end anywhere along the threads of 42).
	Regarding claim 5, further comprising resetting the valve into its first position without removing the stopping screw (just unscrewing partially the screw away from contacting the valve without removing the screw).
	Regarding claim 6, wherein the predetermined number of turns is between one and three (this is arbitrary as just setting the screw to be at a position in which the turns required between one and three turns to contact a wall).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921